UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                          Petitioner,
                                                     19 Misc. 195 (KPF)
                   -v.-
                                                          ORDER
REPUBLIC OF THE CONGO and
ECREE LLC,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      On January 14, 2020, Petitioner filed a motion requesting that the Court:

(i) amend the October 9, 2013 judgment (the “2013 Judgment”), which had

been entered by the United States District Court for the District of Columbia,

Commissions Import Export S.A. v. Republic of the Congo, 13 Civ. 713 (RLW),

and which was registered in this district in Commissions Import Export S.A. v.

Republic of the Congo, 14 Misc. 187 (AJN), such that value of the judgment be

converted from Euros to United States Dollars; and (ii) issue a determination

pursuant to 28 U.S.C. § 1610(c) that a reasonable period of time has elapsed

following the entry of the August 26, 2015 judgment (the “2015 Judgment”) by

the United States District Court for the District of Columbia, Commissions

Import Export S.A. v. Republic of the Congo, 12 Civ. 743 (RCL), which was

registered in this district in Commissions Import Export S.A. v. Republic of the

Congo, 17 Misc. 175, such that Petitioner may proceed with attachment and

execution on the 2015 Judgment.
      Petitioner is hereby ORDERED to show cause why its requests should

not be filed in the District of Columbia, before the courts in which the 2013

Judgment and the 2015 Judgment were originally entered. Petitioner shall file

a letter, not to exceed five pages in length, on or before February 11, 2020, in

support of its position that this Court, not the District of Columbia, should

grant the relief sought. Respondent may file a letter in opposition, not to

exceed five pages in length, on or before February 18, 2020.

      SO ORDERED.

Dated:      January 28, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
